t cc no united_states tax_court paul a tanner sr and beverly n tanner petitioners v commissioner of internal revenue respondent docket no filed date p planned to acquire control of c a corporation c required p to sign a lockup agreement which restricted p’s sale of any c stock the agreement provided that if p sold the stock within years of its acquisition he would be subject_to sec b of the securities exchange act of on date p received a nonstatutory employee stock_option from c on date p exercised this stock_option p pledged some of this stock as collateral for a loan and the stock was sold by the lender c issued p a form_1099 for reporting income from p’s exercise of the stock_option on the basis of the form_1099 r issued a notice_of_deficiency for determining that p received other income of dollar_figure --the difference between the option_price and the price -- - the stock was selling for on the date the option was exercised held sec_83 i r c is inapplicable because the 6-month restricted_period under sec b of the securities exchange act of commenced on the date of grant of the option and expired by the date of exercise held further for purposes of sec_83 i r c the 6-month period provided by sec b of the securities exchange act of cannot be extended held further upon the exercise of his option p realized income in the amount of the difference between the fair_market_value of the shares received over the amount_paid as the exercise price sec_83 i r c held further the assessment of a deficiency is not barred by the statute_of_limitations because there was a substantial omission_of_income sec_6501 e i r c claude r wilson jr for petitioners audrey m morris for respondent vasquez judge respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax on their tax_return petitioners reported income from wages of dollar_figure the issues for decision are whether petitioners had unreported income of dollar_figure in from the exercise of an employee nonstatutory stock_option and whether respondent - - proved a substantial omission_of_income under sec_6501‘ to extend the period of limitations to years ’ findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time they filed their petition paul tanner hereinafter petitioner and beverly tanner resided in dallas texas at the time of trial petitioner was years old and retired before his retirement petitioner bought sold and invested in private and public companies in petitioner planned to acquire control of polyphase corp polyphase before polyphase entered into negotiations with petitioner it reguired petitioner to sign a lockup agreement this lockup agreement was a contractual obligation that restricted for years petitioner’s ability to dispose_of any polyphase stock that he might acquire while he had more than percent beneficial_ownership in the corporation unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue petitioners also argue that they are entitled toa deduction for personal exemptions of dollar_figure as the deduction for personal exemptions is computational we leave it for the parties to compute in accordance with this decision petitioners filed a joint_return for the taxable_year - on date petitioner signed the lockup agreement the lockup agreement further provided should i sell these shares i agree that such sale will be subject_to section 16b of the securities act of disgorgement of insider short-swing profits and further i will be subject_to any additional damages incurred by polyphase corporation its directors or shareholders the lockup agreement provided that after the 2-year period petitioner would be allowed to sell his shares if permitted under rule of the securities exchange act additionally the lockup agreement provided that the sale restriction could be altered only by the unanimous action of the board_of directors the lockup agreement however allowed petitioner to use the shares as collateral if the sale restriction also applied to the lender by date while owning directly and indirectly approximately percent of polyphase petitioner became chairman of the board chief_executive_officer and president of polyphase on date petitioner received a nonstatutory employee stock_option from polyphase the stock_option agreement gave petitioner the right to purchase up to big_number shares of polyphase common_stock at an exercise price of cents per share the stock_option agreement contained several restrictions upon the exercise of the option the option would terminate if petitioner voluntarily terminated his employment with polyphase - the option was nonassignable and nontransferable and only petitioner could exercise the option on date petitioner exercised the stock_option and paid polyphase dollar_figure ie big_number shares pincite cents each in order to finance the exercise of the option petitioner obtained a loan from a friend mr don ruben and pledged big_number polyphase shares as collateral for the loan sometime after the pledge of stock mr ruben sold the stock of the remaining big_number shares in date petitioner gave big_number shares to his son and big_number shares to his brother- in-law on date polyphase issued a form_1099 to petitioner reporting other income of dollar_figure for the taxable_year the amount is the difference between the option_price of cents per share and the price the stock was selling for on the date that the option was exercised on date respondent issued a notice_of_deficiency for the taxable_year which determined that petitioner received additional income of dollar_figure on date petitioner filed a petition with the court to dispute among other items this additional income after respondent’s determination for on date polyphase issued a corrected form_1099 for the taxable_year reporting other income as none in addition on the - - same day polyphase issued a form_1099 to petitioner for the taxable_year reporting other income of dollar_figure on date respondent issued a notice_of_deficiency to petitioner for the taxable_year determining that petitioner received other income of dollar_figure respondent conducted no examination of petitioner’s books_and_records before issuing the notice_of_deficiency for the sole basis for the proposed_adjustment was the form_1099 from polyphase to petitioner on date petitioner filed a petition with the court disputing that he had other income of dollar_figure for opinion a is the exercise of the polyphase stock_option subject_to taxation under sec_83 petitioner argues that his exercise of the stock_option was not subject_to taxation under sec_83 petitioner contends that the exercise was exempted under sec_83 because a sale of the stock would have given rise to suit under section b of the securities exchange act of ch 48_stat_896 u s c sec_78p b hereinafter section b in addition respondent disallowed a deduction of dollar_figure for personal exemptions with the addition of the other income of dollar_figure respondent determined that petitioners had too much income to qualify for the deduction on date a stipulated decision was entered dismissing the petition for the taxable_year docket no - petitioner further argues that the stock purchased from the option exercise was nontransferable and subject_to a substantial_risk_of_forfeiture because petitioner was subject_to section b for a period of years under the lockup agreement respondent argues that upon exercise of the stock_option petitioner recognized compensation income under sec_83 respondent counters that the shares were not subject_to sec_83 when petitioner exercised the option on date because the section b limitation had expired respondent contends that the 6-month period in which petitioner was prohibited from selling the securities under section b began when the option was granted not exercised respondent argues that under a amendment to section b any acquisition of an option involves a purchase for section b purposes and section b liability is triggered by either a purchase and sale or a sale and purchase because the option was granted on date respondent contends that the 6-month period of section b liability would have expired by the time petitioner exercised the stock_option e date therefore respondent argues that the sec_83 exception does not apply and that exercise was subject_to taxation under sec_83 respondent further argues that petitioner and polyphase may not extend the statutory 6-month period of section b - - liability through their lockup agreement respondent contends that there 1s no provision that allows individuals or corporations to voluntarily extend section b liability is the burden_of_proof on respondent as a preliminary matter petitioner argues that the burden_of_proof is on respondent because respondent issued a notice_of_deficiency based solely upon a form_1099 issued by polyphase rather than conduct an examination of petitioner petitioner argues that 932_f2d_1128 5th cir revg tcmemo_1990_68 and 988_f2d_27 5th cir revg tcmemo_1992_99 and sec_7491 and sec_6201 place the burden on respondent we do not find that the resolution of this case depends on which party has the burden_of_proof we resolve the issues on the basis of a preponderance of evidence in the record assuming arguendo that respondent does have the burden_of_proof we still conclude on the basis of evidence in the record that petitioner had dollar_figure of additional income for the reasons outlined below sec_83 a sec_83 generally provides that when property is transferred to a taxpayer in_connection_with_the_performance_of_services the fair_market_value of the property at the first time the taxpayer’s rights in the property are transferable or not --- - subject_to a substantial_risk_of_forfeiture less the amount_paid for the property is includable in the taxpayer’s gross_income 71_tc_235 therefore property must be substantially_vested for the transferee to be regarded as the owner of the property and thus taxed upon its receipt see sec_1_83-1 income_tax regs under the regulations property is substantially_vested when it is either transferable or not subject_to a substantial_risk_of_forfeiture sec_1_83-3 income_tax regs property is transferable if the person performing the services or receiving the property can sell assign or pledge as collateral for a loan or as security for the performance of an obligation or for any other purpose his interest in the property to any person other than the transferor of such property and if the transferee is not required to give up the property or its value in the event the substantial_risk_of_forfeiture materializes sec_1_83-3 income_tax regs property is subject toa substantial_risk_of_forfeiture if such person’s rights to full enjoyment of such property are conditioned upon the future performance of substantial services by any individual sec_83 sec_1_83-3 income_tax regs the grant of the option at issue was not a taxable_event see 351_us_243 764_f2d_322 5th cir affg tcmemo_1983_197 the exercise of an option however may subject the - holder of the option to taxation under sec_83 if the holder’s rights in the purchased stock are transferable or are not subject_to a substantial_risk_of_forfeiture sec_83 sec_1_83-7 income_tax regs infra p under certain circumstances however sec_83 prevents taxation under sec_83 when the sale of the property at a profit could subject a person to suit under section b if the seller could be subject_to suit under section b then such person’s rights in such property are a subject_to a substantial_risk_of_forfeiture and b not transferable section b section b provides that a corporate insider who sells any equity security of the issuer within months after the date_of_issuance of any equity security of the issuer to the insider for a profit must return that profit to the issuing_corporation short-swing profit rule u s c sec_78p b see 79_tc_322 affd 752_f2d_518 10th cir kolom v commissioner supra pincite n 17_tc_549 section b in relevant part provides for the purpose of preventing the unfair use of information which may have been obtained by such beneficial_owner director or officer by reason of his relationship to the issuer any profit realized by him from any purchase and sale or any sale and purchase of any equity security of such issuer other than an exempted security within any period of less than six months unless such security was acquired in good_faith in connection with a debt previously contracted shall inure to and be recoverable by the issuer irrespective of any intention on the part of such beneficial_owner director or officer in entering into such transaction of holding the security purchased or of not repurchasing the security sold for a period exceeding six months u s c sec_78p b the purpose of the section is to eliminate trading on insider information and eliminate conditions that would give rise to possibilities for such trading 462_f2d_388 n 5th cir when does the 6-month restricted_period under section b begin to run we find that the 6-month restricted_period under section b commences on the date of grant in the securities_and_exchange_commission adopted amendments to the section b rules to clarify how the section applies to derivative securities including options 136_f3d_316 2d cir the amendments recognized that holding options is functionally equivalent to holding the underlying equity securities for section b purposes because the value of the option is related to the value of the underlying_security final rules and solicitation of comments ownership a derivative security is defined to include options with a fixed exercise price like the one in issue final rules and solicitation of comments ownership reports and trading by officers directors and principal security holders fed reg date reports and trading by officers directors and principal security holders fed reg date similar to how an insider’s opportunity for profit begins when he purchases stock the opportunity for profit begins when an insider purchases or acquires an option because the insider knows at what price he can obtain stock and can determine the extent of his profit ’ id as a result the amendments require that the acquisition of the option not its exercise be deemed the significant event to commence the 6-month restricted_period under section b id the commentary explains that the exercise of an option merely changes the form of beneficial_ownership from indirect to direct representing neither the acquisition nor the disposition of a right affording the opportunity to profit id pincite the parties dispute when the restricted 6-month period of section b commences respondent argues that because of the amendments to the regulations for section b the 6-month period begins at the date of the grant of the option petitioner concedes that if the amendment to the regulations for ’ the rules explain that the amendments adopted do not distinguish between options that are purchased and other options such as those granted in this case final rules and solicitation of comments ownership reports and trading by officers directors and principal security holders fed reg pincite not to treat the employee option grant as a purchase for sec b purposes would provide a significant opportunity for the short-swing transactions congress wished to eliminate id section b is applicable then respondent would be correct at least insofar as the granting of the option being deemed to be a purchase is concerned petitioner’s only argument that the amendment does not apply is that the exercise of the option is a discretionary transaction the language to which petitioner refers regarding discretionary transactions is found in c f_r sec 16b- d which provides any transaction involving a grant award or other acquisition from the issuer other than a discretionary transaction shall be exempt if the issuer equity securities so acquired are held by the officer or director for a period of six months following the date of such acquisition provided that this condition shall be satisfied with respect to a derivative security if at least six months elapse from the date_of_acquisition of the derivative security to the date of disposition of the derivative security other than upon exercise or conversion or its underlying equity security emphasis added final rule ownership reports and trading by officers directors and principal security holders fed reg date this rule exempts a transaction from section b ie the transaction would not be subject_to section b liability if the option is not a discretionary transaction and is held for months from the date of grant before it is disposed of we note that this regulation became effective in and does not apply to petitioner’s taxable -- year id pincite6 we therefore find petitioner’s argument to be without merit we conclude that the 6-month period of section b began at the purchase date--the date of the grant of the option if we consider solely the liability created by section b the section b period expired before the option was exercised and sec_83 is not applicable does the lockup agreement extend the 6-month period of section b to years petitioner further argues that the lockup agreement provided by contract that petitioner would be subject_to section b for years instead of only the statutory period of months respondent argues that there is no provision in section b that allows individuals to voluntarily subject themselves to liability under the statute sec_83 applies only so long as the sale of the property at a profit could subject a person to suit under section b sec_1_83-3 income_tax regs provides for purposes of sec_83 and the regulations thereunder if the sale of property at a profit within six months after the purchase of the property could subject a person to suit under section b of the securities exchange act of the person’s rights in sdollar_figurewe note that discretionary transactions are not excluded in the version of this regulation see final rules and solicitation of comments ownership reports and trading by officers directors and principal security holders fed reg pincite -- - the property are treated as subject_to a substantial_risk_of_forfeiture and as not transferable until the earlier of the expiration of such six-month period or the first day on which the sale of such property at a profit will not subject the person to suit under section b of the securities exchange act of this specific language was included because the notice for the final regulations rejected a proposal to extend the initial month period under section b even if a suit is still maintainable after the 6-month period see final regulations property transferred in_connection_with_the_performance_of_services fed reg date the notice explained that the legislative_history to sec_83 provided only for the 6-month period during which the section b restriction applies see id h rept pincite 1981_2_cb_352 given the background of the regulation and its language we conclude that sec_83 does not apply beyond the initial 6-month period provided in the section b restriction brtfect of sec_83 on exercise of option the regulations provide if sec_83 does not apply to the grant of such an option because the option does not have a readily_ascertainable_fair_market_value at the time of grant sec_83 and sec_83 shall apply at the time the option is exercised or otherwise_disposed_of even though the fair_market_value of such option may have become readily ascertainable before such time if the option is exercised sec_83 and sec_83 apply to -- - the transfer of property pursuant to such exercise and the employee or independent_contractor realizes compensation upon such transfer at the time and in the amount determined under sec_83 or sec_83 sec_1_83-7 income_tax regs the employee stock_option issued to petitioner because of its lack of transferability had no ascertainable market_value when granted see mcdonald v commissioner f 2d pincite sec_83 provides that sec_83 shall not apply to the transfer of an option without a readily_ascertainable_fair_market_value therefore in accordance with this regulation and sec_83 because the option had no readily ascertainable value when granted upon the exercise of his option petitioner realized compensation in the amount of the difference between the fair_market_value of the shares received and the amount_paid as the exercise price---dollar_figure b is the assessment of a deficiency barred by the statute_of_limitations the parties stipulate that the assessment of a deficiency in this case is barred by the 3-year period of limitations under sec_6501 unless respondent proves a substantial omission_of_income under sec_6501 e under sec_6501 the 3-year limitation period is extended to years when a taxpayer omits properly includable income from his or her return in an amount greater than percent of the amount of gross_income stated on the return see sec_6501 e a petitioner reported gross_income of dollar_figure on his joint_return for the tax_year in accord with our holding that petitioner did not report dollar_figure from the exercise of his stock_option petitioner’s omitted gross_income exceeded percent of the gross_income reported on the return and the 6-year assessment_period is applicable we conclude that the assessment_period had not expired at the time respondent mailed the notice_of_deficiency for petitioner’s taxable_year in reaching all of our holdings herein we have considered all arguments made by the parties and to the extent not herein discussed we find them to be irrelevant or without merit to reflect the foregoing decision will be entered for respondent
